DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
No amendment was filed in the response, dated 8/9/2021.  Claims 1 and 5 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (US 2014/0150734)(previously cited).


Claim 1
Nishiyama
Si
0.1-0.65
≤ 2.0
Mn
0.2-3.0
0.1-3.0
Ni
6.5-10.0
6-30
Cr
16.5-20.0
14-28
Cu
≤ 6.0 (excluding 0)
Optionally, ≤ 5.0
C + N
Sum ≤ 0.03 (excluding 0)
C: ≤ 0.2
Optionally, N: ≤ 0.3
Fe
Balance with impurities
Balance with impurities


Elements having compositional ranges including zero are interpreted as optional elements.  Additionally, the sum of carbon and nitrogen being ≤ 0.03 (excluding 0), is interpreted to require the presence of one or both of C and N, so long as the sum meets the claimed range.  Thus, Nishiyama teaches a stainless steel having compositional ranges falling within or overlapping each of the instantly claimed ranges and does not require any elements outside those instantly claimed.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.  Additionally, Nishiyama teaches a specific example comprising 0.02 wt% carbon and free of nitrogen. (Table 1, Ex. 4).  Thus, Nishiyama is deemed to teach the benefit of minimized C and N, including an example falling within the claimed range.  It would have been obvious to one of ordinary skill in the art to select a combined total of C and N, including a total of 0.2 wt%, from the ranges taught by Nishiyama.  MPEP § 2144.05.  
Nishiyama teaches that the austenitic steel has an average grain size of 50 microns or smaller (para. 47), and therefore teaches an average grain size overlapping an ASTM grain size number of 8 or 
Finally, Nishiyama is silent as to the work hardening rate of the steel within a true strain range of 0.15 to 0.4.
However, as Nishiyama an austenitic stainless steel with substantially the same composition, microstructure, and grain size, the stainless steel of Nishiyama would be expected to necessarily result in a work hardening rate within a true strain rate of 0.15-0.4 falling within the claimed range.  "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  For the same reasons, the steel of Nishiyama would be expected to result in a stainless steel with “increased workability” as recited in the instantly claimed preamble.
Claim 5 recites “wherein the austenitic stainless steel has a ferritic and martensitic phase fraction of less than 1%.”  Therefore, the claim is interpreted to limit the content of ferrite and martensite, if present in the steel, but does not require the presence of ferrite and/or martensite.
Nishiyama teaches an austenitic stainless steel, and does not disclose, nor require, a content of any additional phases. (see rejection of Claim 1 above; para. 1, 46-47, 60).  Therefore, Nishiyama is .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (US 2014/0150734)(previously cited) applied to Claim 1 above, in view of Kimura et al. (US 2009/0160217)(previously cited).
With respect to Claim 5, Nishiyama teaches an austenitic stainless steel, and does not disclose, nor require, a content of any additional phases. (see rejection of Claim 1 above; para. 1, 46-47, 60).  Therefore, Nishiyama is interpreted to teach a microstructure with an austenite content up to 100%, falling within the claimed range.
In the alternative, Kimura teaches a stainless steel with a composition substantially overlapping that of Nishiyama and the instant claims, and further teaches forming an austenitic steel comprising up to 100% austenite with a balance comprising ferrite and/or martensite. (para. 39, 43-52).  Thus, Kimura teaches a stainless steel comprising 0-1% phase fraction of ferrite and/or martensite, balance austenite.  Kimura teaches that metastable austenitic stainless steel has a content of 100% austenite. (para. 39).
It would have been obvious to one of ordinary skill in the art to modify the austenitic stainless steel of Nishiyama, to comprise up to 100% austenite and an optional balance of ferrite and/or martensite, as taught by Kimura, in order to obtain a metastable austenitic stainless steel.  In addition, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 2003/183292)(previously cited) in view of Nishiyama et al. (US 2014/0150734)(previously cited).
With respect to Claim 1, Nishiyama teaches an austenitic stainless steel with good formability (i.e. workability), the steel having a composition, by weight%, as follows (para. 1-2, 7, 16; Table 1):

Claim 1
Otsuka, Ex. D
Si
0.1-0.65
0.3
Mn
0.2-3.0
1.6
Ni
6.5-10.0
7.9
Cr
16.5-20.0
16.9
Cu
≤ 6.0 (excluding 0)
3.2
C + N
Sum ≤ 0.03 (excluding 0)
C: 0.01
Fe
Balance with impurities
Balance


Elements having compositional ranges including zero are interpreted as optional elements.  Additionally, the sum of carbon and nitrogen being ≤ 0.03 (excluding 0), is interpreted to require the presence of one or both of C and N, so long as the sum meets the claimed range.  Thus, Otsuka teaches a stainless steel having a composition falling within each of the instantly claimed ranges. Otsuka teaches that the stainless steel may be austenitic or ferritic, depending on the desired properties of the steel. (para. 7).  It would have been obvious to one of ordinary skill in the art to form an austenitic steel with the composition of Ex. D, in order to obtain a steel with desired hardness and work-hardenability. (see Otsuka, para. 7).
Otsuka is silent as to the grain size of the austenitic stainless steel.
Nishiyama teaches an austenitic steel with compositional ranges substantially overlapping those of Otsuka and the instant claim, and teaches that the steel comprises an average grain size of 50 microns or smaller (para. 47), and therefore teaches an average grain size overlapping an ASTM grain size number of 8 or less (equivalent to 22.5 microns or more).  Nishiyama teaches that a grain size of 50 microns or smaller improves oxide scale stability due to increased diffusion pathways. (para. 57).

Finally, Otsuka teaches controlling the work-hardenability of the stainless steel, to exhibit a work-hardening coefficient n, of up to 0.49, wherein a higher n-value correlates with improved work-hardenability. (para. 8, 16).  As Otsuka in view of Nishiyama teach an austenitic stainless steel with substantially the same composition, microstructure, and grain size, it would be expected to necessarily result in a work hardening rate within a true strain rate of 0.15-0.4 falling within the claimed range.  MPEP 2112.01.  
Alternatively, it would have been obvious to one of ordinary skill in the art to control the work hardening coefficient, and thus control the work hardening rate, to an optimum or workable value from the range taught by Otsuka.  MPEP 2144.05.
Claim 5 recites “wherein the austenitic stainless steel has a ferritic and martensitic phase fraction of less than 1%.”  Therefore, the claim is interpreted to limit the content of ferrite and martensite, if present in the steel, but does not require the presence of ferrite and/or martensite.
Otsuka teaches an austenitic stainless steel, and does not disclose, nor require, a content of any additional phases. (see rejection of Claim 1 above; para. 7).  Therefore, Otsuka is interpreted to teach a microstructure with an austenite content up to 100%, falling within the claimed range.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 2003/183292)(previously cited) in view of Nishiyama et al. (US 2014/0150734)(previously cited) as applied to Claim 1 above, in view of Kimura et al. (US 2009/0160217)(previously cited).
With respect to Claim 5, Otsuka teaches an austenitic stainless steel, and does not disclose, nor require, a content of any additional phases. (see rejection of Claim 1 above; para. 7).  Therefore, Otsuka 
In the alternative, Kimura teaches a stainless steel with a composition substantially overlapping that of Otsuka, Nishiyama, and the instant claims, and further teaches forming an austenitic steel comprising up to 100% austenite with a balance comprising ferrite and/or martensite. (para. 39, 43-52).  Thus, Kimura teaches a stainless steel comprising 0-1% phase fraction of ferrite and/or martensite, balance austenite.  Kimura teaches that metastable austenitic stainless steel has a content of 100% austenite. (para. 39).
It would have been obvious to one of ordinary skill in the art to modify the austenitic stainless steel of Otsuka in view of Nishiyama, to comprise up to 100% austenite and an optional balance of ferrite and/or martensite, as taught by Kimura, in order to obtain a metastable austenitic stainless steel.  In addition, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive.
With respect to the rejections over Otsuka in view of Nishiyama, Applicant argues that Otsuka fails to necessarily teach a steel with a work hardening rate falling within the claimed range.  Specifically, Applicant calculates a hypothetical work hardening rate for Ex. D of Otsuka to argue that the reference fails to teach the claimed work hardening rate.  These arguments have been fully considered, but are not found persuasive.
Applicant’s calculation of the work hardening rate for the examples of Otsuka appears to rely on hypothetical and/or incorrect values.  As stated in the instant specification paragraph 44, “Work 
 Otsuka does not teach the relationship of true stress and true strain of the steel and thus, any work hardening rate calculated by Applicant would be merely hypothetical.  Additionally, Applicant states the work hardening rate may be calculated using the work hardening coefficient (n), strain and “strength,” (Remarks, p. 4); however, this “strength,” if it refers to the value “K” in the referenced formula (Remarks, p. 4), refers to a strength coefficient, not the 0.2 yield strength used by Applicant.  Thus, it is unclear on what basis Applicant calculates the work hardening rate from the experimental data of Otsuka.
As a result, Applicant’s hypothetical work hardening rates, which may significantly diverge from actual experimental data, are insufficient to demonstrate that the steel of Otsuka in view of Nishiyama would not result in the instantly claimed work hardening rate.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); MPEP § 716.01 and § 2145.  As a result, Applicant fails to rebut the prima facie case of obviousness established by Otsuka in view of Nishiyama.
Moreover, the rejection does not rely merely on an inherency argument.  As detailed in the rejection, “it would have been obvious to one of ordinary skill in the art to control the work hardening coefficient, and thus control the work hardening rate, to an optimum or workable value from the range taught by Otsuka.  MPEP 2144.05.”  Thus, even if Ex. D resulted in a work hardening rate below the instantly claimed range, it would have been obvious to one of ordinary skill in the art to maximize the In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); MPEP 2123.
With respect to the rejections over Nishiyama, Applicant argues that “The same analysis applies to Nishiyama” as presented with respect to the rejection over Otsuka.  Applicant does not distinctly or specifically point out why the analysis with respect to Otsuka, which relied on specific evidentiary data of the prior art reference would apply to Nishiyama.  Furthermore, Applicant fails to provide any specific evidence why the steel of Nishiyama, would not result in the claimed properties.  Therefore, Applicant fails to rebut the prima facie case of obviousness over Nishiyama. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735